Citation Nr: 1716526	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  15 45-967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher initial rating for service-connected gout, evaluated as noncompensable prior to October 13, 2015, and as 20 percent disabling from October 13, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to July 2014. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeal for a higher initial rating for service-connected gout.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable rating prior to October 13, 2015, and a rating higher than 20 percent from October 13, 2015, for gout have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In April 2017, the Veteran submitted a written statement stating that the Veteran desired to withdraw the remaining issues on appeal, which is for a higher initial rating for service-connected gout, as he was satisfied by the decision rendered.  See the June 2016 rating decision.  The Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim for an increased rating for the service-connected gout.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


